Case: 15-51060       Document: 00513757012         Page: 1    Date Filed: 11/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 15-51060                       November 11, 2016
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MARA LEE GREENOUGH,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:09-CR-639-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Mara Lee Greenough, federal prisoner # 03659-025, appeals the district
court’s denial of her 18 U.S.C. § 3582(c)(2) motion for reduction of her sentence
for two counts of possession with intent to distribute heroin. Greenough argues
that the district court abused its discretion by denying her § 3582(c)(2) motion
and maintains that she was eligible for a sentence reduction under
Amendment 782 to the Sentencing Guidelines. According to Greenough, the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that their opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51060    Document: 00513757012     Page: 2   Date Filed: 11/11/2016


                                 No. 15-51060

district court should have granted her a reduction because she has been sober
for almost six years, she has taken steps to improve herself while in prison,
and she has no serious disciplinary infractions. She asserts that the district
court placed excessive weight on her unscored convictions, her lengthy criminal
history, and a finding that she supplied heroin that resulted in an individual’s
death.
      The district court had before it Greenough’s arguments in favor of a
sentence reduction; the original and reduced guidelines ranges; documents
related to Greenough’s behavior, education, and training while incarcerated;
her criminal history; and testimony from the original sentencing hearing that
she regularly sold heroin to a high schooler. The district court found that
Greenough was eligible for a reduction but denied her motion as a matter of
discretion, specifically citing the 18 U.S.C. § 3553(a) sentencing factors of
protection of the public and deterrence and explaining that a reduction was not
warranted in light of her underrepresented criminal history, her release and
subsequent return to prison, and her supplying heroin that resulted in death.
Given the foregoing, Greenough has not shown that the district court abused
its discretion by denying the motion. See Dillon v. United States, 560 U.S. 817,
826-27 (2010); United States v. Smith, 595 F.3d 1322, 1323 (5th Cir. 2010).
      AFFIRMED.




                                       2